DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claim 1 lines 20 and 25 recite, “which main body surface,” and, “which displacement body surface,” claim should be amended to recite –which the main body surface-- and –which the displacement body surface--. Claim 13 lines 18 and 23 have the same issues.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] in view of Kamath et al. [US 6,783,380].
Regarding claim 1, Feder discloses machine comprising: an electrical connecting device (fig. 1; 1 and fig. 3; 2), the electrical connecting device having a main body (1) and a displacement body (2) which are mounted in a linearly movable manner (2 is inserted into 1, see Col 3 Ln 40-45) in relation to one another in a longitudinal direction (fig. 1; extension direction of contacts a), wherein the main body (1) has a cavity (fig. 1; 13) in which a longitudinal section (fig. 3; 7) of the displacement body (2) is accommodated or vice versa, wherein the length (length of 7) of the longitudinal section (7) accommodated in the cavity (13) is variable by a relative movement (during connect and disconnect of 1 and 2) of the main body (1) and the displacement body (2) in the longitudinal direction (extension direction of contacts a), characterized in that the main body (1) has a plurality of conductor tracks (fig. 1; 4) extending in the longitudinal direction (extension direction of contacts a) and insulated from one another and the displacement body (2) has a plurality of sliding elements (fig. 3; 14) insulated from one another and resting on a contact surface (surface of 4) of a respective one of the conductor tracks (4) for electrically contacting the conductor tracks (4), - wherein the conductor tracks (4) are arranged on a main body surface (fig. 1; inner surface of 13) of the main body (1), which main body surface (inner surface of 13) is round in a cross-sectional plane perpendicular (3 of 1 is circular see fig. 1) to the longitudinal direction (extension direction of contacts a) or is formed by a plurality of surface sections angled in relation to one another, and/or - wherein the sliding elements (14) project from a displacement body surface (surface of 7) of the displacement body (7), which displacement body surface (surface of 7) is round in the cross- sectional plane (7 is circular see fig. 3) or is formed by a plurality of surface sections angled in relation to one another, and/or - wherein the contact surfaces (surface of 4) of at least two of the conductor tracks (4) are angled (fig. 1; there is an angle between adjacent 4s) in relation to one another, wherein the electrical connecting device (1, 2) is configured to electrically contact components (electrical contacts of both 1 and 2) of the machine (Title; together motor vehicles and trailers form a machine) that move linearly in relation to one another (1 and 2 move linearly in relation to one another).
Feder does not disclose an actuator system; wherein the relative displacement of the main body and the displacement body is performed by the actuator system.
However Kamath teaches an actuator system (fig. 1; 60, 62); wherein the relative displacement of the main body (fig. 1; 12) and the displacement body (fig. 1; 16) is performed by the actuator system (60, 62, see figs. 4-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an actuator system; wherein the relative displacement of the main body and the displacement body is performed by the actuator system as suggested by Kamath for the benefit of improving the mating and retaining process between a displacement/main body.

Regarding claim 2, Feder modified by Kamath has been discussed above. Feder discloses wherein the main body (1) and/or the displacement body (2) are each designed as a rod-like hollow body (1) or a rod-like solid body (2).

Regarding claim 4, Feder modified by Kamath has been discussed above. Feder discloses wherein the longitudinal section (7) of the displacement body (2) is accommodated in the cavity (13) of the main body (1), characterized in that the sliding elements (14) are conductively connected to connection lines (fig. 2; 5), wherein firstly the connection lines (5) are routed at least in sections through an inner cavity (fig. 3; inner opening of 7) of the displacement body (7 of 1) or outside the cavity or wherein secondly the displacement body is a solid body.

Regarding claim 10, Feder modified by Kamath has been discussed above. Feder discloses wherein the main body (1) forms, for at least one pair of adjacent conductor tracks (two adjacent 4s), a projection (fig. 1; wall of 13 in between two adjacent 4s) which extends between (see fig. 1) the conductor tracks (4) in the longitudinal direction (extension direction of contacts a).

Regarding claim 12, Feder modified by Kamath has been discussed above. Feder discloses wherein the main body comprises a respective termination resistor for at least one of the conductor tracks, and/or in that the displacement body (2) comprises a respective termination resistor (5) for at least one of the sliding elements (14).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] and Kamath et al. [US 6,783,380] as applied to claim 1 above, and further in view of Su et al. [US 10,431,944].
Feder and Kamath disclose (Feder) wherein the main body (1) has, for at least one of the conductor tracks (4), an associated further conductor track (another 4), wherein the respective conductor track (4) and the respective associated further conductor track (another 4) are arranged opposite one another (4 on one side of 3, the other 4 on an opposite side of 3) on the main body (1) in the or a cross-sectional plane perpendicular to the longitudinal direction (extension direction of contacts a), and/or in that the displacement body has, for at least one of the sliding elements, an associated further sliding element, wherein the respective sliding element and the respective associated further sliding element are arranged opposite one another on the displacement body in the cross-sectional plane and are conductively connected to one another.
Feder and Kamath do not disclose the conductor track and the associated further conductor track are conductively connected to one another.
However Su teaches the conductor track (fig. 3a; one 24) and the associated further conductor track (fig. 3a; another 24) are conductively connected to one another (Col4 Ln 22-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the conductor track and the associated further conductor track are conductively connected to one another as suggested by Su for the benefit of improving conduction of electrically signals in order to optimize functionality of a connector.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] and Kamath et al. [US 6,783,380] as applied to claim 1 above, and further in view of Ayzenberg [US 2010/0191299].
Feder and Kamath disclose all of the claim limitations except wherein the conductor tracks and/or a line carrier are/is clamped by an elastically deformed tolerance compensation element at least on one side in the longitudinal direction.
However Coughlan teaches the conductor tracks (fig. 2; 104) and/or a line carrier are/is clamped by an elastically deformed tolerance compensation element (fig. 3; 106) at least on one side (fig. 3; bottom side) in the longitudinal direction (vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the conductor tracks is clamped by an elastically deformed tolerance compensation element at least on one side in the longitudinal direction as suggested by Ayzenberg for the benefit of improving the retention strength of the conductor tracks in order to avoid connection interruptions.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] and Kamath et al. [US 6,783,380] as applied to claim 1 above, and further in view of Kato [US 2021/0313746].
Feder and Kamath disclose all of the claim limitations except wherein a sealing means is arranged between the main body and the displacement body.
However Kato teaches wherein a sealing means (fig. 4; 5a, 5b) is arranged between the main body (fig. 4; 10a) and the displacement body (fig. 3; 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a sealing means is arranged between the main body and the displacement body as suggested by Kato for the benefit of better protecting internal parts of a connector from external environmental elements.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] and Kamath et al. [US 6,783,380] as applied to claim 1 above, and further in view of Oguro [US 2015/0295329].
Feder and Kamath disclose (Feder) wherein the respective sliding element (14) has a bending structure (see fig. 3).
Feder and Kamath do not explicitly disclose the sliding element being a leaf spring.
However Oguro teaches the sliding element (fig. 8; 5b) being a leaf spring (see fig. 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the sliding element being a leaf spring as suggested by Oguro for the benefit of improving the life cycle of a terminal by being light weight and having a sturdy spring configuration.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] and Kamath et al. [US 6,783,380] as applied to claim 1 above, and further in view of Yeo et al. [US 2019/0058285].
Feder and Kamath disclose all of the claim limitations except wherein in each case at least one ground conductor track is arranged in the circumferential direction between at least one of the conductor tracks and a respective further one of the conductor tracks and extends parallel to the respective conductor track in the longitudinal direction of the main body.
However Yeo teaches in each case at least one ground conductor track (fig. 1; 1005) is arranged in the circumferential direction (annular direction of 100) between at least one of the conductor tracks (fig. 1; one 1001) and a respective further one of the conductor tracks (fig. 1; another 1001, see Par [0037], fourth sentence) and extends parallel to the respective conductor track (one 1001) in the longitudinal direction (fig. 1; extension direction of 1001) of the main body (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate in each case at least one ground conductor track is arranged in the circumferential direction between at least one of the conductor tracks and a respective further one of the conductor tracks and extends parallel to the respective conductor track in the longitudinal direction of the main body as suggested by Yeo for the benefit of improving the quality of signals transmitted through efficient grounding arrangements.

Allowable Subject Matter
Claim 13 is allowed.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest wherein the main body comprises a sheet-like line carrier that can be bent in a flexible manner at least in sections, supports the conductor tracks and is held in a bent position by way of being inserted in bent form into a tube of the main body and/or by way of two edges of the line carrier being fastened to one another combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831